COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-317-CV



LORETTA MAY GIBSON AND IRVING HOLDINGS, INC.
 
APPELLANTS



V.



GAYLA STULTS, INDIVIDUALLY AND AS 				APPELLEES

REPRESENTATIVE OF THE ESTATE OF LOYD 

TIMOTHY STULTS, DECEASED, SEASON 

TIFFANY STULTS WARE, LANE TIMOTHY STULTS, 

AND MATTIE JEAN STULTS HALL; AND 

ERNESTINE SANDOVAL SOLES, RICKY SOTO, 

MARY SOTO, SUZANNE SESSUMS, 

AND JOSIE SOTO-CASTILLO, ALL HEIRS AND 

BENEFICIARIES OF THE ESTATE OF MARY 

ALEMAN, DECEASED



----------

FROM THE  236TH DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellants’ Motion To Dismiss.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).







Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM

PANEL:  MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.  



DELIVERED:  January 22, 2009  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.